Citation Nr: 0615210	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  95-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include folliculitis, tinea cruris, pseudofolliculitis 
barbae, and alopecia areata, on a direct basis, as due to 
herbicide exposure, or as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969, and from November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from January 1994 and May 1997 rating decisions issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded this claim in 
February 2000, after reopening it, and January 2005, for 
further evidentiary development.  That development having 
been completed, this claim now returns to the Board.

The Board also notes that, by a rating decision dated January 
2006, the veteran was granted service connection for a right 
shoulder and bilateral knee disabilities.  Therefore, the 
remaining issue in appellate status is as noted above.


FINDINGS OF FACT

The veteran's folliculitis first manifested many years after 
his first separation from service; the preponderance of the 
evidence of record indicates that the veteran does not 
currently have a skin disability related to service, 
including presumed herbicide exposure therein, and does not 
have an undiagnosed skin disorder related to his service in 
the Persian Gulf.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active 
military service; nor may one be presumed service connected 
due to herbicide exposure, nor is any skin disability due to 
an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in October 2001, March 
2004, and January 2005 issued during the course of the 
appeal.  The originating agency specifically informed the 
veteran to submit any pertinent evidence in his possession, 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and report of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As this claim is being denied, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and report of VA examination.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  In this case, the 
fact that the veteran had service in Vietnam is undisputed; 
his DD-214 indicates that the veteran spent nearly 12 months 
in Vietnam, and therefore he is afforded the presumption of 
herbicide exposure while serving in Vietnam.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus, and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Board notes that the Secretary of the Department of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 64 Fed. Reg. 59232 (November. 2, 
1999).  See also Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001).  
This does not, however, preclude the veteran from 
establishing service connection for any of these conditions, 
on a basis other than exposure to herbicides.

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. §3.317(a)(1) (2005).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States. 
38 C.F.R. § 3.317(a)(2-5) (2005).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2005).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002).  
These changes became effective on March 1, 2002.   
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002). Therefore, 
adjudication of the veteran's Persian Gulf service connection 
claims in the present case must include consideration of both 
the old and the new criteria.

In the present case, the veteran's service personnel records, 
including his DD Form 214, Certificate Of Release Or 
Discharge From Active Duty (DD 214), show that he served on 
active military duty from November 1990 to June 1991 in 
support of Operation Desert Shield/Desert Storm.  During that 
time, and specifically from December 3, 1990 to May 6, 1991, 
the veteran served in Southwest Asia.  He is, therefore, a 
"Persian Gulf veteran" by regulation (i.e., had active 
military service in the Southwest Asia theater of operations 
during the Gulf War).  38 C.F.R. § 3.317.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a skin 
disability.  First, as to service connection for a skin 
disability as due to an undiagnosed illness, the Board points 
out that the veteran's most recent VA examination, dated June 
2005, indicated that, while the veteran had a normal 
examination at that time, he carried a diagnosis of scalp 
folliculitis by history and was noted to have male pattern 
alopecia.  Records show that the veteran was also previously 
diagnosed with a possible drug reaction, athlete's foot, 
"jock itch", and other diagnosed skin disabilities.  Since 
all of the veteran's skin conditions have been diagnosed 
disabilities, he cannot be granted service connection for 
them as due to undiagnosed illness.

As to a rating for any of these disabilities as due to 
herbicide exposure, the Board notes that none of these 
disabilities is a presumptive condition such that service 
connection could be presumed based on exposure to herbicides.  
Likewise, though the veteran's period of service indicates 
that he may be presumed exposed to herbicides, none of the 
evidence of record relates the veteran's skin disabilities to 
herbicide exposure; specifically, the report of a January 
1990 VA Agent Orange examination specifically indicated that 
the veteran had no disability residuals related to herbicide 
exposure.  Therefore, service connection for a skin 
disability as due to herbicide exposure is not warranted.  
However, although service connection has been denied for a 
skin disability as due to undiagnosed illness or herbicide 
exposure, service connection could still be granted on a 
direct basis.

In this regard, as to the medical evidence of record, service 
medical records do show treatment for papular and acne form 
lesions of the face and neck "x 1 yr" in April 1967.  At that 
time, he was prescribed pHisoHex, Foster soap, salicylic acid 
and ointments.  He was treated for a venereal wart in 
November 1967, and a small lesion on the underside of the 
penis was noted in May 1968.  In December 1968, there were 
was a notation of "? old area of folliculitis of groin.  No 
problem @ present time."  On his separation examination, 
dated in May 1969, he denied any significant medical history 
and, again, was given an essentially "normal" clinical 
evaluation.

Medical records for the appellant's reserve service, dated 
from 1972 to 1989, show treatment for folliculitis in August 
1981 and May 1984.  He was treated for a groin rash, assessed 
as questionable erythrasma and/or tinea cruris, in September 
1986. He was also treated for atopic dermatitis of the arms, 
neck and groin in September 1988.  His periodic examinations 
during this time period, however, indicated essentially 
"normal" clinical evaluations.

On VA Agent Orange examination, dated in January 1990, the 
appellant reported a history of intermittent skin "bumps" and 
partial loss of scalp hair which first manifested during his 
service in Vietnam.  Physical examination, which included 
serum testing, blood testing, urinalysis and chest x- rays, 
indicated diagnoses of folliculitis of the back of the head 
and the upper neck, partial alopecia areata of the scalp, 
bilateral tinea pruris of the groin, mild anemia of 
undetermined etiology and mild leukopenia.  It was the 
examiner's opinion that the appellant did not manifest any 
residuals from his exposure to Agent Orange.

On May 17, 1991, an examiner noted an impression of tinea 
barbae.  In June 1991, an examiner indicated a diagnosis of 
"psuedofolliculitis".  At that time, the appellant was given 
a shaving profile for psuedofolliculitis barbae. 

Outpatient treatment records reveal that in February 1993, 
the veteran reported a ten year history of alopecia.  In May 
1993, an examiner indicated an impression of scalp 
folliculitis with alopecia as likely secondary rubbing and 
scratching the scalp folliculitis.  In March 1995, the 
appellant experienced full regrowth of the hair on his scalp, 
and the examiner noted an impression of "alopecia - 
resolved."  An August 1994 VA Persian Gulf Screening 
examination indicated a diagnosis of scalp folliculitis.  
Subsequent outpatient treatment records show a periodic 
diagnosis of folliculitis.

The report of VA examination dated June 2005 indicates that 
the veteran was noted to have a normal scalp and hair on 
examination, as well as male patterned alopecia.  The veteran 
reported that he used a topical medication for control of his 
folliculitis with excellent results.  The veteran was 
diagnosed with scalp folliculitis per history, with a normal 
examination at that time.  An addendum to that examination 
indicates that the examiner, after reviewing the veteran's 
claims folder, and noting that the veteran's service medical 
records from his first tour of duty did not contain any 
documentation of folliculitis, noting that the veteran was 
first diagnosed with folliculitis in 1981, and noting that 
the veteran's treatment records for his second period of duty 
were also negative for folliculitis, indicated that he felt 
it was less likely than not that the veteran's scalp 
folliculitis was incurred during active service.  The 
examiner also noted that the whole of the veteran's claims 
file indicates that the veteran has had a variety of self 
limited skin conditions that did not occur during active 
military service and resolved without treatment.  The 
examiner noted that scalp folliculitis is a common skin 
condition seen in the general population. 

Thus, the Board finds that the evidence of record indicates 
that, while the veteran exhibited several different skin 
conditions in service, as the veteran received minimal 
treatment for this skin conditions in service, and as the 
veteran's separation examination dated May 1969 was negative 
for complaints of or diagnosis of any skin disability, the 
these conditions, including tinea cruris and atopic 
dermatitis, which occurred during his first period of 
service, were acute and transitory, and resolved without 
apparent residuals.  In addition, the Board notes that the 
veteran, while noted to have a questionable old area of 
resolved folliculitis in service, was first definitively 
diagnosed with folliculitis in August 1981, over 12 years 
after his separation from service.  The veteran was not 
treated again for tinea cruris until September 1986, over 17 
years after his seperation from service.  

It is noted that, in November 1990, the veteran, upon 
entering active duty again, requested medical refills for the 
conditions of "jock itch" and "athlete's foot", which 
conditions he indicated were treated by a civilian doctor.  
However, there is no indication that the veteran was treated 
during that period of service for these disabilities.  The 
recent VA examination was negative for tinea cruris or tinea 
pedis.

While the veteran was noted to have a diagnosis of tinea 
barbae and pseudofolliculitis barbae during his second period 
of service, a June 1991 treatment record clearly indicates 
that the veteran was noted to have grown a beard of a week's 
duration, and had no ingrown hairs, and was therefore ordered 
to shave.  Therefore, this condition appears also to have 
resolved without residuals.

In February 1993, the veteran reported a 10 year history of 
alopecia, which would place this as starting in 1983, 
fourteen years after the veteran's separation from service.  
Furthermore, the veteran's alopecia in May 1993 was diagnosed 
as secondary to his folliculitis which, as noted above, is 
not related to service.  The veteran's alopecia related to 
folliculitis apparently resolved in March 1995, and the 
veteran was noted in June 2005 to have male patterned 
alopecia.  Thus, the evidence of record does not how that the 
veteran's current alopecia is related to service.

Further, the Board finds the VA examiner's opinion from June 
2005 to be particularly probative, since it appears to be 
based on a thorough examination of the veteran, and a 
thorough review of his claims folder; and which indicates 
that the veteran does not have any current skin disability 
related to service.  The Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for a skin disorder, to include folliculitis, 
tinea cruris, pseudofolliculitis barbae and alopecia areata, 
either as due to herbicide exposure, as an undiagnosed 
illness, or on a direct basis.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a skin disorder, to 
include folliculitis, tinea cruris, pseudofolliculitis barbae 
and alopecia areata, on a direct basis, as due to herbicide 
exposure, or as due to an undiagnosed illness, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


